In July, 1922, the Public Utilities Commission, on its own motion ordered a hearing for the purpose of ascertaining the value of the property of the appellant and of investigating its rates. Hearings were held and the Commission made and filed certain orders fixing the value of the property of the utility and prescribing rates to be charged by it. An appeal was taken from the orders, and respondent moves to dismiss the appeal.
After an order has been made by the Commission any person or corporation interested may apply for a rehearing in respect to any matter determined therein. (C. S., sec. 2503.) Within thirty days after the rendition of the decision on rehearing, any party aggrieved may appeal to the *Page 774 
supreme court. (Chap. 72, 1921 Laws.) A party is required to ask for a rehearing before taking an appeal, and may ask for a rehearing of the cause in its entirety or of only one or more of the matters determined in the original order. When the first order was made and filed, a rehearing was asked on seven separate grounds, and a rehearing was granted on two or three grounds.
On the rehearing allowed by the Commission, among other things, appellant offered certain evidence with respect to going concern value, but the Commission rejected such evidence. On the making of Order No. 881, which was the decision on rehearing, appellant contends that by making its "Application for Revaluation" and "Petition for Revaluation," it asked for a rehearing of the matter of going concern value, which had been raised for the first time on the rehearing and determined for the first time in the decision on rehearing. Respondents contend that the "Application for Revaluation," although filed in time, was not sufficient as an application for a rehearing, and that the "Petition for Revaluation" was not filed in time. Substantially the same objections were made to the Commission and were overruled. The Commission construed together the application and petition for a revaluation and gave them the same effect as an application for a rehearing. It granted and held a hearing and (in Order No. 960) declined to make the requested allowance for going concern value. Within thirty days after the filing of Order No. 960 the appeal was perfected.
The application and petition for revaluation had the effect of a petition for rehearing; they were so considered by the Commission; they merely brought to the attention of the Commission the fact that it had in its second order (No. 881) failed to place a going concern value on appellant's property, and asked that such a value be given the property. They were incorrectly labeled, but they constituted, to all intents, an application for rehearing. The purpose and effect of a pleading rather than its designation is controlling. (Swank v.Sweetwater Irr. etc. Co., 15 Idaho 353, 98 P. 297; 6 Cal. Jur. 256, sec. 164.) *Page 775 
The purpose of an application for the rehearing provided by statute, and it must be presumed to have a useful purpose, is to afford an opportunity to the parties to bring to the attention of the Commission, in an orderly manner, any question theretofore determined in the matter and thereby afford the Commission an opportunity to rectify any mistake made by it before presenting the same to the supreme court. In view of the indefiniteness of the statute and the great liberality allowed in pleading and practice before the Commission, this court would not be justified in laying down any rule that would prevent the Commission from allowing more than one rehearing in any matter pending before it where the circumstances are such that the Commission is of the opinion that more than one rehearing is necessary.
A rehearing of the second order having been granted, a hearing held and an appeal having been perfected within thirty days after the rendition of the decision on the last rehearing, the motion to dismiss the appeal is denied.
Budge and Givens, JJ., concur.